Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record in this application fails to disclose or to otherwise suggest, either singly or in combination, the claimed switching time generation circuit, particularly including, “a regulation circuit configured to generate a regulation signal that is directly proportional to a difference between an output signal of a switching converter as obtained at two different time points, wherein the output signal is directly proportional to a load voltage of the switching converter,” in combination with all other limitations as recited in the claim.
Claims 2-10 depend, either directly or indirectly, from claim 1 and are therefore allowable for the same reason.
With respect to claim 11, the prior art made of record in this application fails to disclose or to otherwise suggest, either singly or in combination, the claimed switching time control method for a switching converter, particularly including, “generating a regulation signal that is directly proportional to a difference between an output signal of a switching converter as obtained at two different time points, wherein the output signal is directly proportional to a load voltage of the switching converter,” in combination with all other limitations as recited in the claim.
Claims 12-20 depend, either directly or indirectly, from claim 11 and are therefore allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRED E FINCH III/Primary Examiner, Art Unit 2838